UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1638



JOY L. HODGSON,

                                                 Plaintiff - Appellant,

          versus


COMMISSIONER,   Social   Security,   Jo   Anne   B.
Barnhart,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:05-cv-00014-FPS)


Submitted:   February 9, 2007             Decided:    February 22, 2007


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy F. Cogan, CASSIDY, MYERS, COGAN & VOEGELIN, L.C., Wheeling,
West Virginia, for Appellant. Donna L. Calvert, Regional Chief
Counsel, Nora R. Koch, Supervisory Regional Counsel, Kathleen
Hogan, Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Thomas E. Johnston, United States
Attorney, Helen Campbell Altmeyer, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joy    L.   Hodgson    appeals    the    district     court’s   order

adopting the report and recommendation of the magistrate judge

affirming    the    Commissioner’s     denial        of   supplemental   security

benefits.    We uphold the decision to deny benefits if the decision

is supported by substantial evidence and the correct law was

applied.     See    42 U.S.C. § 405(g)(2000); Craig v. Chater, 76 F.3d

585,   589   (4th    Cir.   1996).     We     have    thoroughly    reviewed    the

administrative       record   and    the    parties’      briefs   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Hodgson v. Barnhart, No. 5:05-cv-00014-FPS

(N.D. W. Va. Mar. 27, 2006).               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                      - 2 -